Citation Nr: 0912637	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of a nasal fracture with chronic rhinosinusitis, currently 
evaluated as 10 percent disabling. 
 
2.  Entitlement to an earlier effective date for the award of 
service connection for residuals of a nasal fracture with 
chronic rhinosinusitis.   


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1954 to 
October 1957. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

The issue of an increased rating for residuals of a nasal 
fracture with chronic rhinosinusitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


VACATUR
The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008). 
 
A Board decision was issued on January 11, 2008 which denied 
the Veteran's claims for entitlement to an earlier effective 
date and an increased rating for residuals of a nasal 
fracture with chronic rhinosinusitis. 
 
Since the January 2008 decision, additional relevant evidence 
received at the New York RO during 2006 has been associated 
with the claims file and therefore was not considered prior 
to the issuance of the decision.  In this case issuance of a 
decision without consideration of the additional evidence was 
a denial of due process.  Accordingly, the Board vacates its 
January 11, 2008 decision in these matters.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.904. 
 
In view of the Board's order vacating the January 11, 2008 
Board decision addressing the issue of an increased rating 
for residuals of a nasal fracture with chronic 
rhinosinusitis, a remand is being simultaneously rendered on 
that matter, and that remand will be entered as if the 
January 11, 2008 Board decision had never been issued.  

Concerning the Veteran's claim for an earlier effective date, 
the evidence associated with the claims file since the Board 
decision includes a lay statement from the Veteran's spouse 
concerning his lack of knowledge of applying for benefits 
earlier.  While relevant, it merely reiterates a point 
previously rendered by the Veteran.  Moreover, the claim is 
being denied as a matter of law.  Thus, no prejudice to the 
Veteran exists with the Board's consideration of this 
evidence in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  A denial on this issue will be entered as 
if the January 11, 2008 Board decision had never been issued. 


FINDING OF FACT

On May 21, 2004, an original VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, was received 
with a memorandum from the Veteran's representative; the 
application requested service connection for residuals of a 
nasal fracture.


CONCLUSION OF LAW

Entitlement to an effective date prior to May 21, 2004, for 
the award of service connection for residuals of a nasal 
fracture is not shown.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

The Board notes that the Veteran has not been provided a VCAA 
notice regarding his appeal of the effective date assigned 
for the grant of service connection for residuals of a nasal 
fracture.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that failure to comply with 
the notice requirement of the VCAA is not prejudicial to a 
veteran if, based on the facts alleged, no entitlement 
exists. See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  
Here, the Veteran does not contend and the evidence does not 
establish that the Veteran filed a claim for service 
connection for a nasal fracture prior to May 2004.  In 
addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).   
	
II.  Analysis

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of a veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008). 
 
A specific claim in the form prescribed by the Secretary must 
be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2002); 
38 C.F.R. § 3.151(a) (2008).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2008). 
 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2008). 
 
On May 21, 2004, decades after his discharge from service, VA 
received the veteran's original claim of entitlement to 
service connection for residuals of a nasal fracture.  
Accordingly, when the RO granted service connection for 
residuals of a nasal fracture, it assigned an effective date 
of May 21, 2004, the date of receipt of claim.  See 38 C.F.R. 
§ 3.400 (2008).  There is no prior claim for service-
connected compensation in the record. 
 
The Board acknowledges the Veteran's contention that he did 
not file an earlier claim because he was not informed of his 
eligibility for VA benefits until 2004.  The Board 
additionally notes that a lay statement from the Veteran's 
spouse dated February 2006 indicates that when the Veteran 
left active duty he was not informed of the possibility of 
receiving VA benefits.  VA law and regulations require a 
claim to be filed in order for benefits to be paid to any 
individual. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  No 
VA provision allows for an earlier effective date for an 
award of disability compensation based on the Veteran's lack-
of-notification argument.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.151(b), 3.400(b)(1)(ii)(B) (2008); see also Andrews v. 
Principi, 16 Vet. App. 309, 317 (2002), quoting Rodriguez v. 
West, 189 F.3d 1351 (Fed.Cir.1999) (nothing in 38 U.S.C.A. §§ 
5102 or 7722 indicates, or even suggests, that the 
Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefore.)
 
Additionally, the fact that the Veteran received treatment 
for his residuals of a nasal fracture prior to May 2004 does 
not warrant the assignment of an earlier effective date.  
While 38 C.F.R. § 3.157(b) does contain provisions in which 
VA treatment records can constitute an informal claim in 
certain cases, application of this regulation is not 
warranted in this case, as such regulation applies only to a 
distinct group of claims where service connection has already 
been established for the condition at issue.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his 
claimed condition, the mere receipt of medical records could 
not be construed as an informal claim for that disability). 
 
Given the above, as the Veteran did not file a claim for 
service connection for residuals of a nasal fracture prior to 
May 21, 2004, he has already been given the earliest possible 
effective date for the award of service connection for his 
disability. Thus, there is no legal basis for an effective 
date earlier than May 21, 2004. Accordingly, the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER
 
Entitlement to an earlier effective date for the award of 
service connection for residuals of a nasal fracture is 
denied.   


REMAND

As mentioned previously, additional evidence has been 
associated with the claims file which includes a letter from 
Dr. L concerning the extent of the Veteran's disability.  
However, treatment records from Dr. L have not been 
associated with the claims file.  Such should be requested on 
remand.

The Board additionally notes that the Veteran was last 
afforded a VA examination during August 2004.  Thus, the 
Veteran should be afforded an additional VA examination to 
ascertain the current residuals of his service-connected 
condition.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the corrective notice 
should be provided.  
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
Veteran that a disability rating and 
effective date will be assigned if an 
increased rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran including any 
ongoing medical records from the New York 
VA Medical Center and Dr. L.  Any 
necessary privacy release should be 
obtained prior to the request.

3.  Schedule the Veteran for a VA nose and 
sinus examination to determine the current 
severity of his service-connected 
residuals of nasal fracture with 
rhinosinusitis.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination.  All indicated tests 
should be conducted, and the results 
reported.  All symptomatology should be 
reported in detail.  

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


